           Case 5:21-cr-00117-G Document 1 Filed 05/04/21 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT EOR THE


                      WESTERN DISTRICT OF OKLAHOMA
                                                                              FILED
                                                                                may 0 h 2021
UNITED STATES OF AMERICA,
                                                                            .n.,v,EUTAREEDE^WN^'jKLA.
                                                                       u
                                                                       BY

                    Plaintiff,

             -vs-                               Case   fo.                               G
ANTHONY RAY JONES,                              Violation:    18 U.S.C. § 641

                    Defendant.


                                  INDICTMENT


The Federal Grand Jury eharges;

                                       COUNT 1
                       (Receiving Stolen Government Money)

      From on or about May 4, 2016, through on or about August 22, 2019, in the

Western Distriet of Oklahoma,

                                 ANTHONY RAY JONES


willfully and knowingly reeeived, eoneealed, and retained stolen money belonging to the

United States, the aggregate value of whieh was greater than $1,000.00, with the intent to

eonvert the money to his use, knowing the money to have been embezzled, stolen and

eonverted. In particular, JONES received and retained Federal Employees' Compensation

Act funds, to whieh JONES knew he was not entitled, the benefits having a value of

approximately $55,210.50.
           Case 5:21-cr-00117-G Document 1 Filed 05/04/21 Page 2 of 2




      All in violation of Title 18, United States Code, Section 641.


                                            A TRUE BILL:



                                           ^
                                            FOREPERSON OF THE GRAND JURY



ROBERT J. TROESTER
Acting United States Attorney



BOWBOTTOMLY
Assistant United States Attorney
